Citation Nr: 0724656	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

In June 2004, the Board remanded the issues of entitlement to 
service connection for post traumatic stress disorder, as 
well as claims to reopen the issues of entitlement to service 
connection for schizophrenia and residuals of an eye injury.  
In February 2005, the veteran withdrew those claims.  The 
veteran subsequently failed to perfect in accordance with 
38 U.S.C.A. § 7105 (West 2002), another claim to reopen the 
issue of entitlement to service connection for schizophrenia.  
Hence, the only issue before the Board is that set forth on 
the title page.


FINDING OF FACT

The veteran does not have any service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002 & Supp. 
2007); 38 C.F.R. § 4.16(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2005 and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

TDIU

In January 2004, the veteran's filed his claim for TDIU.  In 
July 2005, the RO denied the claim.  The veteran has 
appealed.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. § 
4.16(a).  Furthermore, given the lack of service-connected 
disabilities, he may not receive an extraschedular total 
rating based on individual unemployability. See 38 C.F.R. §§ 
3.321, 4.16(b).  Accordingly, the claim for TDIU must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


